        Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC                      Civil Action File No.
                                               1:19-cv-05523-SDG
              Plaintiff,

v.

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

              Defendants.


     SIONIC MOBILE CORPORATION’S MOTION FOR SANCTIONS
      DUE TO THE VIOLATION OF RULES 4.2, 4.4 AND 8.4 OF THE
     GEORGIA RULES OF PROFESSIONAL CONDUCT BY BUSCH,
               SLIPAKOFF, MILLS & SLOMKA, LLC

      Defendant Sionic Mobile Corporation (“Sionic”) respectfully moves this

Court to sanction Bryan Busch (“Busch”) and his firm, Busch, Slipakoff, Mills

& Slomka, LLC (“Busch Slipakoff”) for Busch’s bad faith violations of Rules

4.2, 4.4 and 8.4 of the Georgia Rules of Professional Conduct (each of “Rule”),

as follows:

      1. By disqualifying Busch and Busch Slipakoff as counsel to Plaintiff

         Berkeley Ventures II, LLC (“Berkeley”); and

      2. By granting Sionic an award of attorney fees and costs incurred in

         having to bring this Motion.



                                        1
       Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 2 of 6




      Sionic seeks these sanctions because of Busch’s bad faith violation of

Rule 4.2(a), also known as the “no-contact” rule. Under this Rule, a lawyer is

forbidden to directly contact a represented party in pending litigation without

the permission of opposing counsel. Despite the clear wording of Rule 4.2(a),

Busch nonetheless directly called Patrick Gahan (“Gahan”), a member of

Sionic’s Board of Directors (the “Board”), on his private cellphone, without

the knowledge or permission of Sionic’s counsel.

      Busch called Gahan despite multiple allegations of the Complaint

which he signed as Berkeley’s lead lawyer, alleging that Gahan was the “Key

Board Member” involved in the purported scheme to defraud Berkeley.

During the call, Busch intimidated Gahan, warned that this case was “about

to heat up,” and told Gahan that Sionic should seriously consider settlement

before they did so. Gahan was intimidated by Busch’s call, which threatened

his business, legal and financial interests in an effort to exert undue pressure

on Sionic to settle this litigation by the payment of money. This threat was

credible given Gahan’s representation for many years by Adam Slipakoff, co-

founder of Busch Slipakoff, who had advised Gahan on a slew of matters,

including ones that Berkeley alleged as fraudulent and part of a larger

scheme to deceive.




                                       2
        Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 3 of 6




      Busch’s action was an attack on the integrity of our legal system and

the authority of this Court to regulate this case in accordance with the Rules.

In violating Rule 4.2 and in trying to use Gahan’s susceptible position to

exert undue pressure on Sionic to pay money to settle this matter, Busch

violated the privileged relationship between Sionic and its counsel. In

violating Rule 4.4, Busch violated Gahan’s individual rights, including not to

have a lawyer threaten his business, legal and financial interests, and

Sionic’s right to a proper, fair and orderly progression of this litigation

without its Board, interests and defenses being compromised. And because he

acted in manifest bad faith, Busch violated Rule 8.4, meaning Sionic and its

counsel cannot trust that Busch will abide by the Rules and respect Sionic

and Gahan’s rights, undermining public trust in the bar and legal system and

this Court’s just and orderly administration of this case. Papanicolaou v.

Chase Manhattan Bank, N.A., 720 F. Supp. 1080, 1087 (S.D.N.Y. 1989).

Busch should therefore be disqualified. Kliener v. First Nat’l Bank, 751 F.2d

1193, 1209-1210 (11th Cir. 1985); Clos v. Pugia, 420 S.E.2d 774, 843 (Ga. Ct.

App. 1992).

      Because Busch Slipakoff is a small firm with no viable alternative to

Busch or any effective means to screen Busch from further involvement, it is

equally appropriate that they also be disqualified. Bedoya v. Aventura

                                        3
       Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 4 of 6




Limousine & Transp. Serv., 861 F.Supp.2d 1346, 1372 (S.D.Fla. 2012).

Further, because Busch acted in bad faith, an award of attorney fees and

costs is equally appropriate. Norelus v. Denny's, Inc., 628 F.3d 1270, 1281

(11th Cir. 2010); Avirgan v. Hull, 932 F.2d 1572, 1582 (11th Cir. 1991). Sionic

therefore requests that the Court set a calendar for briefing and response on

the question of attorney fees and costs, including the adducing of testimony

(whether at a hearing or in writing) and evidence in the form of billing

records, to determine the size of an appropriate award.

      A Brief in Support, incorporated by this reference, is submitted

simultaneously with this Motion for the Court’s consideration.

      WHEREFORE, Sionic Mobile Corporation respectfully moves this

Court to sanction Bryan Busch and Busch, Slipakoff, Mills & Slomka, LLC,

including by disqualifying them from this matter and awarding Sionic its

attorney fees and costs associated with bringing this Motion.




                                       4
Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 5 of 6




                                 Respectfully submitted,

                                 /s/ Simon Jenner
                                 Simon Jenner, Esq.
                                 Georgia Bar No. 142588
                                 simon.jenner@bakerjenner.com
                                 Richard J. Baker, Esq.
                                 Georgia Bar No. 033879
                                 rick.baker@bakerjenner.com
                                 Baker Jenner LLLP
                                 210 Interstate North Parkway, SE
                                 Suite 100
                                 Atlanta, GA 30339
                                 Telephone: (404) 400-5955
                                 Attorneys for Defendant




                             5
        Case 1:19-cv-05523-SDG Document 50 Filed 11/05/20 Page 6 of 6




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on this

date, I electronically filed SIONIC MOBILE CORPORATION’S MOTION

FOR SANCTIONS DUE TO THE VIOLATION OF RULES 4.2, 4.4 AND

8.4 OF THE GEORGIA RULES OF PROFESSIONAL CONDUCT BY

BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC with the Clerk of Court

using the CM/ECF system which will automatically send email notification of

such filing to the following attorneys of record:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                         Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                           Atlanta, Georgia 30339

      Respectfully, November 5, 2020.


                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, Georgia 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com




                                        1
